Rosenblatt, J.
(dissenting). An insurance carrier invoking a policy exclusion must “establish that the exclusion is stated in clear and unmistakable language, is subject to no other reasonable interpretation, and applies in the particular case” (Continental Cas. Co. v Rapid-American Corp., 80 NY2d 640, 652 [1993]). To my mind, the phrase “arising out of a premises” does not, without strain, refer to the conduct of the insured. It is more easily read to refer to injuries causally connected to a dangerous condition of the premises. While I grant that the issue is debatable, the phrase is at least ambiguous and the exclusion should be construed against the carrier.
In deciding that the “arising out of’ exclusion applies, the Court does not reach the “business pursuits” exclusion that the carrier invokes.* However, I agree with Supreme Court and the dissent of the Presiding Justice at the Appellate Division that the carrier waived the business pursuits exclusion because of its insufficient notice of disclaimer.
The notice of disclaimer, in which a carrier seeks to activate the exclusion, must be highly specific (General Acc. Ins. Group v Cirucci, 46 NY2d 862, 864 [1979]). Here, the disclaimer specifically referred only to a home day care business, making no mention of the horse-boarding business. The carrier thus created an ambiguity that could lead an insured to believe that a home day care business was the only basis on which the carrier was relying in order to deny coverage under the business pursuits exclusion. The ambiguity should be construed against the carrier and result in waiver.
Moreover, on the merits of the business pursuits issue, the carrier has also not met its burden of specificity. The business *475pursuits exclusion contains an exception for “activities which are usual to non-business pursuits.” Here, the plaintiff alleged that Morris was negligent in supervising her child, a nonbusiness activity. Again, where the policy’s language could reasonably be interpreted in favor of the plaintiff, it is the carrier rather than the plaintiff who should bear the consequences of ambiguity.
I would therefore reverse the order appealed from and reinstate Supreme Court’s order denying summary judgment to NYCM and granting it to Maroney.
Chief Judge Kaye and Judges G.B. Smith, Graffeo, Read and R.S. Smith concur with Judge Ciparick; Judge Rosenblatt dissents and votes to reverse in a separate opinion.
Order affirmed, with costs.

 The business pursuits exclusion denies coverage for “bodily injury or property damage . . . arising out of business pursuits of an insured or the rental or holding for rental of any part of any premises by an insured.”